[SOUTHERN DISTRICT OF MISSISSIPPI
D

  

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI DEC 11 2019
EASTERN DIVISION mee

 

 

 

 

 

ARTHUR JOHNSTON
UNITED STATES OF AMERICA BY DEPUTY
Vv. CRIMINAL NO. 2:19crl17-KS-MTP
SACORY BROWN

FINAL ORDER OF FORFEITURE
Before this Court is the United States of America’s Motion for a Final Order of Forfeiture
[35]. Having reviewed the Government’s motion, this Court finds that it is well taken and should
be GRANTED. In support of its ORDER, the Court finds as follows:
WHEREAS, on August 27, 2019, this Court entered an Agreed Preliminary Order of
Forfeiture [29], ordering the Defendant, SACORY BROWN, to forfeit:

One (1) Glock pistol, model 22, .40 caliber, Serial No.: VYY291; and
Any ammunition seized

(‘the Subject Property”).

WHEREAS, the United States of America caused to be published via the internet at
www.forfeiture.gov notice of this forfeiture and of the intent of the United States of America to
dispose of the property in accordance with the law and as specified in the Preliminary Order, and
notified all known third parties of their right to petition the Court within sixty (60) days from the
first day of publication for a hearing to adjudicate the validity of their alleged legal interest in the
property; and

WHEREAS, no potential claimants are known; and

WHEREAS, no timely claim has been filed; and

WHEREAS, the Court finds that the defendant had an interest in the property that is subject

to forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S. C. § 2461(c);
NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

the

One (1) Glock pistol, model 22, .40 caliber, Serial No.: VYY291; and
Any ammunition seized

are hereby forfeited to the United States of America pursuant to 18 U.S.C. § 924(d)(1) and

28 U.S.C. § 2461(c).

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title and

interest to the property described above is hereby condemned, forfeited and vested in the United

States of America, and shall be disposed of according to law; and

IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order. Po

SO ORDERED, ADJUDGED, AND _ DECREED J this | 0 day of

Yowwlen 2019
Cae

UNITED STATES DISTRICT JUDGE

 
